Wright, 0. J.
It is first objected that the justice erred in not dismissing the case. To this it is answered, that the justice had jurisdiction; that the title to real estate was not involved; and if it was, the question was made by defendant’s pleading; and that he could not by his own pleading, raise the issue so as to oust the justice of jurisdiction. Whatever other effect the filing of such an answer might have (granting that the title to real estate was raised thereby), we are clear that defendant could not ask to have a cause dismissed, for any such reason. The Code, § 2262, inhibits justices from taking jurisdiction in cases where the question of title to real estate may arise. By §§ 2287, 2288, it is provided, that if in actions of trespass, the defendant justifies by pleading title, the justice shall make an entry thereof on his docket, and return a transcript of his proceedings and the original papers, to the District Court, as in cases of appeals. And if on the trial of any case, it appears from the *349plaintiff's own showing, that the determination of the action will involve the decision of a question of title to real estate, the action must be dismissed. No provision is made, however, for a class of cases like the one- before us, where the defendant, by his pleadings, presents an issue which may render it necessary to determine a question of title. And at present it is unnecessary that we should do more than decide, that he cannot, by raising such an issue, ask to have a case dismissed. If he can, by pleading under oath, so he can by pleading in the usual manner, whether in writing or orally. To permit this result to follow as a legal consequence, whenever a defendant might raise such a question by his answer, would be the means of allowing any defendant to oust the j urisdiction of the j ustice, in any and every case that might be brought. The defendant’s pleadings should not be the test of jurisdiction in this respect. But should he make it appear on the trial, that the question does in fact arise, it might operate to transfer the cause to the District Court, but not to dismiss the case. As already stated, there is no express provision of the Code regulating the practice in such cases, but we think the course above indicated, in accordance with the reason and spirit of the law. In this ruling, therefore, the justice did not err.
It is next objected, that the justice erred in rendering judgment for plaintiff,.inasmuch as the defendant’s sworn answer, containing a substantial defence, was not denied, by plaintiff. We think a complete answer to this objection, is, that the return of the justice shows, that defendants withdrew from the case, after his motion to dismiss was overruled. By this, we understand, that he designed to abide by his motion, and make no further appearance or defence. If so, his answer was virtually withdrawn, and there was no error in the j udgment in this respect. It is finally objected, that the District Court erred, in rendering a simple judgment of affirmance. The transcript states the names of the parties, and the nature of the case, and then follows this entry: “Judgment below affirmed.” The Code provides that in such cases, the District Court may render final judgment, or remand the cause to *350the justice. There is no reason shown for having the case remanded, nor does the court appear to have designed to so order. As a final judgment, it is certainly deficient in form. But it is a defect of which appellant cannot complain. Such defect in no manner increases his liability, or takes from him any right. If not a judgment, decision, or order, then his appeal must be dismissed, for in that event this court would have no jurisdiction.
Judgment affirmed.